DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,804,867. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims.

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al. U.S. 2004/0174212 discloses (please see Fig. 2 and related text for details) an analogous circuit having the same basic structure, namely an amplifier system comprising: an amplifier circuit including first and second amplifiers (amplifiers 60 and 70 of Fig. 2) configured to amplify respective first and second portions of an input signal, each of the first and second amplifiers including an amplification stage with input and output transistors (assuming said generic amplifiers would be employed with cascode/output transistors in order to improve output impedance as widely-used in the field); 
an envelope tracking bias circuit (20/30 of Fig. 2) coupled to the amplifier circuit, but lacks the claimed “...and configured to provide a bias signal to the output transistor of the amplification stage of at least one of the first and second amplifiers”; and 
amplification stage of the at least one of the first and second amplifiers (70 of Fig. 2) as seen/expected.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu P. Nguyen whose telephone number is 571-272-8577.  The examiner can normally be reached on M-F: 8 A.M - 5P.M.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843